        

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


Dunkin’ Brands Group, Inc.
130 Royall Street
Canton, MA 02021
A/C:
046730008


From:
Goldman, Sachs & Co.
Re:
Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
February 5, 2015
 
 
 
 

This master confirmation (this “Master Confirmation”), dated as of February 5,
2015 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Dunkin’ Brands Group, Inc. (“Counterparty”).
This Master Confirmation, taken alone, is neither a commitment by either party
to enter into any Transaction nor evidence of a Transaction. The additional
terms of any particular Transaction shall be set forth in a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation. This Master Confirmation and each
Supplemental Confirmation together shall constitute a “Confirmation” as referred
to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency—Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of New York law (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law) as the governing law and US Dollars (“USD”) as
the Termination Currency, (ii) the election that subparagraph (ii) of Section
2(c) will not apply to the Transactions, (iii) the replacement of the word
“third” in the last line of Section 5(a)(i) with the word “first” and (iv) the
election that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty, with a “Threshold Amount” of USD 50 million). In addition, Section
5(a)(vi) of the Agreement shall be amended by (i) deleting in the seventh line
thereof the words “or becoming capable at such time of being declared” and (ii)
adding at the end of such section the following: “provided, that,
notwithstanding the foregoing, an Event of Default shall not be deemed to have
occurred at any time under clause (2) hereof if the default is a failure to pay
caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds or securities required to make payment or delivery, as the case may
be, were available to the relevant party to enable it to make the relevant
payment or delivery when due and (ii) such payment or delivery is in fact made
within two Local Business Days after the relevant party receives written notice
from an interested party of such default.




--------------------------------------------------------------------------------




The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
GS&Co.

Shares:
Common stock, par value $0.001 per share, of Counterparty (Ticker: DNKN)

Exchange:
Nasdaq Global Select Market

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable

Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the Nasdaq 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page


2

--------------------------------------------------------------------------------




“DNKN.Q <Equity> AQR_SEC” (or any successor thereto), or if such price is not so
reported on such Exchange Business Day for any reason or is, in the Calculation
Agent’s commercially reasonable discretion, erroneous, such VWAP Price shall be
as commercially reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable

3

--------------------------------------------------------------------------------




discretion, postpone the Scheduled Termination Date, or (ii) in the Settlement
Valuation Period, the Calculation Agent may extend the Settlement Valuation
Period. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended (in each case, as
determined by the Calculation Agent), and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Calculation Period or the
Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments taking into account the duration of any Market Disruption Event
and the volume, historical trading patterns and price of the Shares. Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.
If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith and commercially reasonable estimate of the value of the Shares on such
ninth Scheduled Trading Day.
Settlement Terms:
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.


4

--------------------------------------------------------------------------------




Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and
its commercially reasonable discretion, adjust any relevant terms of any such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction to GS&Co. prior to such postponement which adjustments shall be
based upon changes in stock price, volatility, interest rates, stock loan rate,
value of any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment


5

--------------------------------------------------------------------------------




Scheduled Ex-Dividend Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.    

Agreement Regarding Dividends
Notwithstanding any other provision of this Master Confirmation, the Equity
Definitions or the Agreement to the contrary, in calculating any adjustment
pursuant to Article 11 of the Equity Definitions or any amount payable in
respect of any termination or cancellation of the Transaction pursuant to
Article 12 of the Equity Definitions or Section 6 of the Agreement, the
Calculation Agent shall not take into account changes to any dividends since the
Trade Date. For the avoidance of doubt, if an Early Termination Date occurs in
respect of the Transaction, the amount payable pursuant to Section 6 of the
Agreement in respect of such Early Termination Date shall be determined without
regard to the difference between actual dividends declared (including
Extraordinary Dividends) and expected dividends as of the Trade Date.    

Extraordinary Events:
Consequences of
Merger Events:    
(a)    Share-for-Share:            Modified Calculation Agent Adjustment
(b)    Share-for-Other:            Cancellation and Payment
(c)    Share-for-Combined:        Component Adjustment
Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of
Tender Offers:    
(a)    Share-for-Share:            Modified Calculation Agent Adjustment
(b)    Share-for-Other:            Modified Calculation Agent Adjustment
(c)    Share-for-Combined:        Modified Calculation Agent Adjustment
Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such


6

--------------------------------------------------------------------------------




exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.
Additional Disruption Events:    
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Hedging Disruption:    Applicable

(e)
Increased Cost of Hedging:    Applicable

(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:    200 basis points per annum
Hedging Party:
GS&Co.

(g)    Increased Cost of Stock Borrow:    Applicable
Initial Stock Loan Rate:        25 basis points per annum
Hedging Party:
GS&Co.

Determining Party:
GS&Co. provided, however, that all calculations, adjustments, specifications and
determinations by GS&Co acting in its capacity as the Determining Party shall be
made in good faith and in a commercially


7

--------------------------------------------------------------------------------




reasonable manner. Following any calculations, adjustments, specifications,
choices or determinations by the Determining Party hereunder, upon a written
request by the Counterparty, the Determining Party will promptly (but in any
event within five Scheduled Trading Days) provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used filed format for the storage and manipulations of financial data
without disclosing GS&Co.’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) displaying in reasonable detail the basis for such
calculations, adjustments, specifications, choices or determinations, as the
case may be.
Additional Termination Events:
The declaration by the Issuer of:

(i)
any Extraordinary Dividend, the ex-dividend date for which occurs or is
scheduled to occur during the Relevant Dividend Period, will constitute an
Additional Termination Event, or

(ii)
any Dividend that is not an Extraordinary Dividend, if the ex-dividend date for
such Dividend for any calendar quarter occurring (in whole or in part) during
the Relevant Dividend Period will be prior to the Scheduled Ex-Dividend Date for
such calendar quarter,

shall in each case constitute an Additional Termination Event, with Counterparty
as the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
Relevant Dividend Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable



Hedging Adjustments
For the avoidance of doubt, whenever the Calculation Agent or the Hedging Party
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Equity Definitions or to take into account the effect of an event, the
Calculation Agent or Hedging Party, as the case may be, shall make such
adjustment by reference to the effect of such event on GS&Co, assuming that
GS&Co maintains a commercially reasonable Hedge Position.



Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty; provided that the senior unsecured debt
rating (“Credit Rating”) of such affiliate (or guarantor of its obligations
under the transferred Transaction) is equal to


8

--------------------------------------------------------------------------------




or greater than the Credit Rating of GS&Co., as specified by at least one of
Standard & Poor’s and Moody’s, at the date of this Master Confirmation or the
time of such assignment or transfer (whichever is higher). In the event of any
transfer or assignment of any rights under or with respect to this Agreement by
either party, the transferee or assignee shall assume and enter into all of the
transferor’s covenants and representations under Sections 3(e), 3(f), 4(a)(i)
and 4(a)(iii) of this Agreement or enter into new covenants and representations
that are agreed by the other party under this Agreement, and the identity of the
transferee or assignee shall be entered on the books and records maintained by
each party or its respective agents.
GS&Co. Payment Instructions:        [ ]


Counterparty’s Contact Details
for Purpose of Giving Notice:        To be provided by Counterparty.
GS&Co.’s Contact Details for
Purpose of Giving Notice:            Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Michael Voris, Equity Capital Markets
Telephone: 212-902-4895
Facsimile: 212-291-5027
Email: michael.voris@ny.ibd.email.gs.com
With a copy to:
Attention: Bryan Goldstein, Equity Capital Markets
Telephone: +1-212-855-9696
Facsimile: +1-212-256-5456
Email: bryan.goldstein@ny.ibd.email.gs.com
And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com
2.    Calculation Agent.    GS&Co; provided, that (i) as Calculation Agent,
GS&Co. shall act in good faith and in a commercially reasonable manner, and (ii)
following the occurrence of an Event of Default under Section 5(a)(vii) of the
Agreement, with respect to which GS&Co. is the Defaulting Party, Counterparty
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation Agent
with respect to the Transactions under this Master Confirmation. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by the Counterparty, the Calculation Agent will promptly (but in any
event within five Scheduled Trading Days) provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used filed format for the storage and manipulations of financial data
without disclosing GS&Co.’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) displaying in reasonable detail the basis for such
determination or calculation, as the case may be.
3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

9

--------------------------------------------------------------------------------




(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(c)    Recourse. Each party agrees it will look solely to the other party (or
any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction.
4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of an
accelerated share repurchase program to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(f)    Counterparty shall use reasonable best efforts to report each Transaction
as required under Regulation S-K of the Exchange Act.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the

10

--------------------------------------------------------------------------------




First Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions for Acquisition Transaction Announcements” below).
(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty will not enter into any obligation that would contractually
limit it from effective Cash Settlement or Net Share Settlement under any
Transaction.
(k)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
5.    Regulatory Disruption. In the event that GS&Co. based on advice of counsel
concludes, in its good faith and commercially reasonable discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or policies and procedures that are generally applicable to
transaction of this nature and are related to its compliance with applicable
legal, regulatory or self-regulatory requirements (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from or decrease any market activity on
any Scheduled Trading Day or Days during the Calculation Period or, if
applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.
6.    10b5-1 Plan. It is the intent of the parties that each Transaction entered
into under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c). Counterparty represents, warrants and covenants to GS&Co. that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.
(b)    Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality

11

--------------------------------------------------------------------------------




of the foregoing, any such amendment, modification, waiver or termination shall
be made in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5, and no such amendment, modification or waiver shall
be made at any time at which Counterparty or any officer, director, manager or
similar person of Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.
7.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co. (which consent shall be deemed to be
given in the case of the Concurrent OMR Repurchases, as defined below), directly
or indirectly purchase any Shares (including by means of a derivative
instrument), listed contracts on the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares (including, without limitation,
any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any
Relevant Period or, if applicable, Settlement Valuation Period, except through
GS&Co. As used herein, “Concurrent OMR Repurchases” means one or more Share
repurchase transactions entered into between GS&Co. and Counterparty on terms
acceptable to GS&Co. to the extent that, on any day during the Relevant Period
or, if applicable, Settlement Valuation Period (A) the aggregate number of
Shares repurchased under such transactions on such day, does not exceed 3.8% of
the “ADTV” for the Shares (as defined in Rule 10b-18) and (B) Counterparty will
not be permitted to effect any Rule 10b-18 purchases of blocks (as defined in
Rule 10b-18) except to the extent GS&Co. agrees in its sole discretion.
7A    Purchases by GS&Co. With respect to purchases of Shares by GS&Co. in its
capacity as Hedging Party in connection with any Transaction during the
Calculation Period and Share Valuation Period (if any) for such Transaction
(other than any purchases made by GS&Co. in such capacity in connection with
dynamic hedge adjustments of GS&Co.’s exposure to any Transaction as a result of
any equity optionality contained in such Transaction), GS&Co. will use good
faith, commercially reasonable efforts to effect such purchases in a manner so
that, if such purchases were made by Counterparty, they would meet the
requirements of Rule 10b-18(b)(2), (3) and (4), and effect calculations in
respect thereof, taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond GS&Co.’s control. Notwithstanding the foregoing, GS&Co.
shall not be responsible for any failure to comply with paragraph (b)(3) of Rule
10b-18 that would not have resulted if (i) a bid that was actually entered or
deemed to be entered by or on behalf of Counterparty had instead been an
“independent bid” for purposes of paragraph (b)(3) of Rule 10b-18, or (ii) a
transaction that was actually executed or deemed to be executed by or on behalf
of Counterparty had instead been an “independent transaction” within the meaning
of paragraph (b)(3) of Rule 10b-18.
8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a)    Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or to the extent within its reasonable control, permit to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction (a “Public
Announcement”) except to the extent required by any law, unless such Public
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;
(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a

12

--------------------------------------------------------------------------------




certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) GS&Co. in its sole discretion may (i) in good
faith and in its commercially reasonable discretion make adjustments to the
terms of any Transaction to account for the economic effect on the Transaction
of such Public Announcement, including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period (including adjustments
limited to account for changes in stock price, volatility, interest rates, stock
loan rate, value of any commercially reasonable Hedge Positions in connection
with the Transaction, liquidity relevant to the Shares or to such Transaction
and taking into account whether the Calculation Period had fewer Scheduled
Trading Days than originally anticipated, but excluding, for the avoidance of
doubt, adjustments to account for changes in expected dividends) or (ii) treat
the occurrence of such Public Announcement as an Additional Termination Event
with Counterparty as the sole Affected Party and the Transactions hereunder as
the Affected Transactions and with the amount under Section 6(e) of the
Agreement determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement (as defined below) occurs on or prior to
the Settlement Date for any Transaction, then the Calculation Agent shall make
such adjustments in a commercially reasonable manner to the exercise,
settlement, payment or any other terms of such Transaction as the Calculation
Agent determines is commercially reasonable (including, without limitation and
for the avoidance of doubt, adjustments to the Forward Price Adjustment Amount
that would allow the Number of Shares to be Delivered to be less than zero), at
such time or at multiple times as the Calculation Agent determines appropriate,
to account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments limited to account for changes
in stock price, volatility, interest rates, stock loan rate, value of any
commercially reasonable Hedge Positions in connection with the Transaction and
liquidity relevant to the Shares or to such Transaction, but excluding, for the
avoidance of doubt, adjustments to account for changes in expected dividends).
If an Acquisition Transaction Announcement occurs after the Trade Date, but
prior to the First Acceleration Date of any Transaction, the First Acceleration
Date shall be the date of such Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty

13

--------------------------------------------------------------------------------




with or into any third party, (ii) the sale or transfer of all or substantially
all of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 20% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
10.    Acknowledgments. (a) The parties hereto intend for:
(i)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)    Counterparty acknowledges that:
(i)    during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:

14

--------------------------------------------------------------------------------




(i)    is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and
(iii)    will notify GS&Co. if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.
11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
12.    Set-off. (a) The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of place of payment or booking
office of the obligation) against any obligation of Y (or any Affiliate of Y)
owed to X (whether or not matured or contingent and whether or not arising under
the Agreement, and regardless of place of payment or booking office of the
obligation). Y will give notice to the other party of any set-off effected under
this Section 6(f).
If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this Section 6(f)
shall be effective to create a charge or other security interest. This Section
6(f) shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).”
(b)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy and is classified as
equity under U.S. GAAP on Counterparty’s financial statements.
13.    Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each

15

--------------------------------------------------------------------------------




such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent in good faith and in
a commercially reasonable manner (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account the market
price of the Shares or Alternative Delivery Property on the date of early
termination and, if such delivery is made by GS&Co., the prices at which GS&Co.
purchases Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 14); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may make such election only if Counterparty represents and
warrants to GS&Co. in writing on the date it notifies GS&Co. of such election
that, as of such date, Counterparty is not aware of any material non-public
information concerning the Shares and is making such election in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws. If such delivery is made by Counterparty, paragraphs 2 through 7 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date and the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty.
15.    Close-out Amount Protocol. The parties agree that the definitions and
provisions contained in the Attachment to the ISDA Close-out Amount Protocol
published by the International Swaps and Derivatives Association, Inc. on 27
February 2009 are incorporated into and apply to the Agreement and each
Transaction hereunder.
16.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
17.    Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall GS&Co be required to deliver any Shares
in respect of any Transaction in excess of the Maximum Number of Shares set
forth in the Supplemental Confirmation for such Transaction.
18.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).
19.    Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.
20.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
21.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement,

16

--------------------------------------------------------------------------------




including without limitation, the consequences specified in Section 6 of the
Agreement, shall apply to any Illegality arising from any such act, rule or
regulation.
22.
Offices.

(a)    The Office of GS&Co. for each Transaction is: 200 West Street, New York,
New York 10282‑2198.
(b)    The Office of Counterparty for each Transaction is: 130 Royall Street,
Canton, Massachusetts 02021.
23.    Submission to Jurisdiction. Section 13(b) of the Agreement is hereby
deleted in its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York Country, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation the party (1) joints, files a claim, or takes any other action, in
any such suit, action or proceeding or (2) otherwise commences any Proceeding in
that other jurisdiction as the result of that other suit, action or proceeding
having commenced in that other jurisdiction.”
24.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND GS&CO. HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION AND THE RELATED TRADE NOTIFICATION AND EACH
TRANSACTION OR THE ACTIONS OF GS&CO. OR ITS AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
25.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

17

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
Yours faithfully,
GOLDMAN, SACHS & CO.
By:                         
    Authorized Signatory
Agreed and Accepted By:
DUNKIN’ BRANDS GROUP, INC.
By:

Name:
Title:





SCHEDULE A
SUPPLEMENTAL CONFIRMATION
To:


Dunkin’ Brands Group, Inc.
130 Royall Street
Canton, MA 02021
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]




--------------------------------------------------------------------------------



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dunkin’ Brands Group, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of February 5, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [   ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that after using good faith and commercially reasonable
efforts if, in connection with the Transaction, GS&Co. is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
GS&Co. is able to so borrow or otherwise acquire and thereafter GS&Co. shall
continue to use commercially reasonable efforts in good faith to borrow or
otherwise acquire a number of Shares, at a stock borrow cost no greater than the
Initial Stock Loan Rate, equal to the shortfall in the Initial Share Delivery
and to deliver such additional Shares as soon as reasonably practicable (it
being understood, for the avoidance of doubt, that in using such commercially
reasonable efforts GS&Co. shall act in good faith and in accordance with its
then current policies, practices and procedures (including without limitation
any policies, practices or procedures relating to counterparty risk, market
risk, reputational risk, credit, documentation, legal, regulatory capital,
compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures). For the avoidance of doubt, the aggregate of all Shares delivered
to Counterparty in respect of the Transaction pursuant to this paragraph shall
be the “number of Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.
Initial Share Delivery Date:
[ ]
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Termination Price:
USD [ ] per Share
Additional Relevant Days:
The [ ] Exchange Business Days immediately following the Calculation Period.
Maximum Number of Shares:
[ ]
 
 

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as otherwise disclosed in writing to GS&Co.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering` one or more counterparts.


Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,

GOLDMAN, SACHS & CO.
By: ________________________________
    Authorized Signatory
Agreed and Accepted By:
DUNKIN’ BRANDS GROUP, INC.
By: ________________________________
Name:
Title:




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.

Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation

Settlement Valuation Period:
A number of Scheduled Trading Days selected by the Calculation Agent in good
faith and in its commercially reasonable discretion, beginning on the Scheduled
Trading Day immediately following the earlier of (i) the Scheduled Termination
Date or (ii) the Exchange Business Day immediately following the Termination
Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value as commercially reasonably determined by the
Calculation Agent (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount).
3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its good faith discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance reasonably satisfactory to GS&Co., which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to GS&Co., which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates and provide for Counterparty using best
efforts to deliver documentation appropriate for a private placement of similar
size by similar issuers, and shall provide for the payment by Counterparty of
all commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for GS&Co.,
and shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to GS&Co. (or any such affiliate) and the private resale of such shares by
GS&Co. (or any such affiliate), Counterparty shall, if so requested by GS&Co.,
prepare, in cooperation with GS&Co., a private placement memorandum in form and
substance reasonably satisfactory to GS&Co.
5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), using commercially reasonable efforts to achieve the highest
available price subject to market conditions, will sell all, or such lesser
portion as may be required hereunder, of the Registered Settlement Shares or
Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to GS&Co. pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as commercially reasonably determined by GS&Co.,
is equal to the absolute value of the Forward Cash Settlement Amount (such date,
the “Final Resale Date”). If the proceeds of any sale(s) made by GS&Co., the
Selling Agent or any underwriter(s), net of any commercially reasonable fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (including, but
without limitation to, the covering of any over-allotment or short position
(syndicate or otherwise)) (the “Net Proceeds”) exceed the absolute value of the
Forward Cash Settlement Amount, GS&Co. will refund, in USD or in Shares, at
Counterparty’s election, such excess to Counterparty on the date that is three
(3) Currency Business Days following the Final Resale Date, and, if any portion
of the Settlement Shares remains unsold, GS&Co. shall return to Counterparty on
that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A – B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 17,379,970 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.


